Citation Nr: 0521987	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001, 
for a grant of service connection for loss of bowel control.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1967 until 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

In a July 2002 rating action, the RO granted entitlement to 
service connection for loss of bowel control, status post 
hemicolectomy with ileostomy for atonic colon/akinetic bowel, 
with an evaluation of 100 percent effective from June 28, 
2001.  The RO also granted entitlement to special monthly 
compensation based on loss of bowel control effective from 
June 28, 2001.  Finally, the RO also granted entitlement to 
special monthly compensation based on the need of a higher 
level of aid and attendance pursuant to 38 U.S.C.A. 
§ 1114(r)(1) (West 2002); 38 C.F.R. § 3.350(h) (2003) subject 
to the provisions of 38 C.F.R. § 3.552(b)(2) (2003) on 
account of entitlement under subsection (o) and being in need 
of aid and attendance, effective from June 28, 2001.  

In December 2002 the RO granted entitlement to an effective 
date for higher level special monthly compensation based on 
loss of anal and bladder sphincter control retroactive to 
April 5, 2001.  The effective date for higher level aid and 
attendance was also adjusted retroactive to April 5, 2001.

This matter was previously before the Board in May 2004.  At 
that time, a remand was ordered to accomplish additional 
development.  

The Board also notes that in November 2003, the veteran had a 
hearing before a Veterans' Law Judge who is no longer 
employed at the Board.  In a June 2005 communication, the 
veteran was informed of his right to another hearing.  That 
letter explained that if no response was received within 30 
days, it would be assumed that he did not desire an 
additional hearing.  No response was received, and no further 
development is required in this regard.


FINDINGS OF FACT

1.  In an April 1983 rating decision the RO denied 
entitlement to service connection for loss of bowel control; 
the veteran did not appeal that determination.

2.  An October 1989 rating decision found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for loss of bowel control; 
the veteran did not appeal that determination.

3.  In correspondence received by the RO on January 8, 2002, 
the veteran sought to reopen his claim of entitlement to 
service connection for loss of bowel control.

4.  In a July 2002 rating decision, the RO granted service 
connection for loss of bowel control and assigned an 
effective dated of June 28, 2001; a subsequent December 2002 
rating decision granted an earlier effective date back to 
April 5, 2001.

5.  No records prior to April 5, 2001, may be construed as a 
request to reopen a claim of service connection for loss of 
bowel control.


CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2001, 
for the award of service connection for loss of bowel control 
have not been met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, the veteran's earlier effective date 
claim is the type of "downstream issue" contemplated under 
VAOPGCPREC 8-2003.  However, a review of the claims file 
reveals that appropriate VCAA notice was never furnished with 
respect to the underlying service connection claim.  As a 
result, the notice exception provided under VAOPGCPREC 8-2003 
does not apply in this case.  Instead, full VCAA notice is 
required.  

Here, a VA letter issued in May 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
claim, including testimony provided at a November 2003 
hearing, is of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2004).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).

Discussion

It is noted that a claim of entitlement to service connection 
for a bowel condition was first denied by the RO in an April 
1983 rating decision.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  
Next, in June 1988, the veteran requested that his bowel 
claim be reopened.  In an October 1989 rating action, the RO 
denied the request, finding that new and material evidence 
had not been received to reopen the claim.  As no appeal was 
taken from that determination, it also became final.  38 
U.S.C.A. § 7105.  Finally, the veteran again sought to reopen 
his bowel claim in 2002.  This time, service connection was 
granted in a July 2002 rating decision. 

Because the veteran's claim of entitlement to service 
connection for loss of bowel control had been previously 
denied, his claim for an earlier effective date must be 
considered in the context of a reopened claim.  

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 
Here, correspondence received by the RO on January 8, 2002, 
constitutes a formal claim for the benefit sought.  

In the present case, a VA outpatient treatment report dated 
April 5, 2001, has been construed by the RO as an informal 
claim for benefits.  Again, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits, provided that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2004).  As the April 5, 
2001, treatment occurred within a year of the veteran's 
January 2002 request to reopen, it serves as an informal 
claim.  

The Board has considered whether any additional treatment 
records, dated subsequent to the October 1989 final denial of 
a request to reopen, and prior to April 5, 2001, serve as an 
informal claim of entitlement to service connection for loss 
of bowel control.  In this vein, it is noted that VA 
outpatient treatment records dated in May 1998 and January 
2000 show complaints of bowel problems.  However, such 
records do not demonstrate loss of bowel control.  Moreover, 
as such records precede the January 8, 2002 formal claim date 
by more than a year, they cannot serve as an informal claim 
under 38 C.F.R. § 3.157(b).  

Based on the foregoing, April 5, 2001, is the earliest 
possible date of claim.  
Moreover, although the evidence of record does not reveal an 
exact date upon which the entitlement arose, the Board notes 
that such information is not required in order to conclude 
that the April 5, 2001, effective date selected by the RO was 
appropriate.  The reason for this is that, if the entitlement 
arose prior to April 5, 2001, then the date of claim would be 
the later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after April 5, 2001, would not 
entitle the veteran to an earlier effective date.   

In conclusion, the April 5, 2001, effective date awarded by 
the RO is appropriate and there is no basis for an award 
prior to that date.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER


An effective date earlier than April 5, 2001, for a grant of 
service connection for loss of bowel control is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


